Counsel did not state facts not before the jury. The allegations of negligence in the writ were admitted as facts. The number of counsel appearing was of record in the case and their ability, if not matter of common knowledge, was an inference which might be drawn from their conduct of the cause. Whether from these facts any inference could be drawn material upon the question tried, is a question of law upon which in the absence of exception as to the instruction of the jury it must be presumed proper instructions were given to and followed by them. Conn. River Power Co. v. Dickinson, 75 N.H. 353, 358; Seeton v. Dunbarton, 73 N.H. 134, 137; Leavitt v. Company, 72 N.H. 290.
Exceptions overruled.
All concurred.